Citation Nr: 9922960	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1944 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for hepatitis C and assigned a 10 percent rating, 
effective in July 1996

The Board notes that it has recharacterized the issue of 
entitlement to a disability rating in excess of 10 percent in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
rather than as a disagreement with the original rating awards 
for these disorders.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected hepatitis C is manifested 
by:  reactive hepatitis C antibody test; slight elevation in 
liver function tests; and complaints of fatigue and anxiety.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Diagnostic Code 7345 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected hepatitis C 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In November 1997 a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had a history of various cardiovascular disorders, including 
hypertension, heart disease, and a prior stroke, which 
required continued treatment with medication.  However, the 
physician noted that the veteran was not on a special diet 
and took no medication for liver problems.  The veteran 
denied any vomiting, hematemesis, or melena.  The veteran did 
report having fatigue, weakness, depression, and anxiety.  
The veteran also reported that he has "periodic sharp pain 
located inferior to his umbilicus, he states that the pain 
does not radiate, that it persists for 30-40 minutes and then 
resolves on its own accord."  The veteran stated that "he 
feels that he is entitled to an increase in his 10% because 
'my wife refuses to have sex with me.' "  

Physical examination revealed no abnormalities related to the 
liver.  The examining physician did note that the veteran had 
lost approximately 9 pounds in the last two years.  
Laboratory liver function tests were conducted.  "Alkaline 
phosphatese [sic] was normal at 97, SGPT was elevated at 101 
and 111, with a normal of 7-56, SGOT was slightly elevated at 
95 with a normal of 15-36, LDH was normal."  Hepatitis C 
antibody was reactive on multiple tests and the physician 
stated that the veteran "does definitely have Hepatitis C."  
The examining physician's narrative was that the veteran 
"has multiple chronic medical problems, it would appear from 
the standard liver function studies that while there is some 
slight elevation at this time, that some of this can be 
explained by his cardiac condition.  The fact that the 
patient's bilirubin was normal in today's testing did not 
indicate any significant liver inflammation."  

In his September 1997 notice of disagreement and his July 
1998 substantive appeal, the veteran asserts that the medical 
evidence contained in his VA medical treatment records 
supports his claim for a rating in excess of 10 percent.  The 
veteran also avers that the 1997 VA examination was 
"inadequate in that it only addressed objective evidence of 
impairment.  The exam failed to consider my diminished 
appetite, weight loss prior to two years ago, fatigue, 
anxiety and mental depression."  The Board finds that the 
1997 VA examination is not inadequate.  The examining 
physician reviewed the veteran's medical treatment records 
and conducted an examination.  The proper laboratory tests 
were conducted including a second re-test to confirm the 
existence of hepatitis C antibody.  

The RO has obtained the veteran's VA medical treatment 
records.  A May 1996 treatment record reveals that the 
veteran had positive laboratory test results for hepatitis C.  
However, none of these records show any symptoms of, or 
treatment for, the veteran's hepatitis.  Rather, these 
records show treatment for the veteran's nonservice-connected 
cardiovascular disorders.  The physician who conducted the 
1997 VA examination also reviewed the veteran's treatment 
records and noted the same thing.  

The service connected hepatitis C is currently rated as 10 
percent disabling under diagnostic code 7345.  That rating 
contemplates "demonstrable liver damage with mild 
gastrointestinal disturbance."  The next higher rating of 30 
percent contemplates "minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency [than contemplated by a 60 percent 
rating] but necessitating dietary restriction or other 
therapeutic measures."  A 60 percent rating contemplates 
hepatitis "with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression."  Finally, a 100 percent rating 
contemplates "marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest 
therapy."  38 C.F.R. Part 4, § 4.114, Diagnostic Code 7345 
(1998). 

The evidence against a rating in excess of 10 percent for the 
veteran's service connected hepatitis C.  While the veteran 
may have fatigue, anxiety and some weight loss, the medical 
evidence of record clearly indicates that he does not require 
"dietary restriction or other therapeutic measures."  As 
such, he does not meet the criteria which would warrant a 30 
percent disability rating.  Moreover, the veteran does not 
have any of the severe symptoms which are contemplated by the 
60 and 100 percent disability ratings.  The veteran claims 
that he has "diminished appetite, weight loss prior to two 
years ago, fatigue, anxiety and mental depression."  The 
medical evidence of record does not reveal any objective 
evidence of any severe symptoms resulting from the veteran's 
hepatitis.  The veteran's hepatitis is essentially manifested 
by a positive antibody test and very mildly abnormal liver 
function tests.  The physician who conducted the 1997 VA 
examination noted that the veteran's liver function 
abnormalities could also be the result of the medication he 
takes for his nonservice-connected cardiovascular disorders.  
As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service 
connected hepatitis C.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hepatitis C is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

